Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Amendment
The Amendment filed on June 22, 2022 has been received and entered. Claims 1, 7 and 13 have been amended. Claims 1-18 are pending for examination. 
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5, 7, 11, 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (US Pub. No. 2014/0006465) in view of Tevis et al. (US Pub. No. 2011/0055293).
 
Referring to claim 1, Davis et al. teaches a method for automated artifact storage management implemented by one or more storage management devices, the method comprising: 
Ingesting, by a processor, a plurality of artifacts from one or more applications and storing the artifacts (storing all of the data associated with executing application 3122 and VM 3120 in the distributed filesystem facilitates disaster recovery for application 3122 across a wide range of failures, see Davis et al., Para. 306) on a plurality of storage tiers using a plurality of storage providers each configured to interface with one of the storage tiers (multiple different cloud storage providers that provide different tiers of performance, see Davis et al., Para. 198); 
generating, by the processor, for each artifact, a unique identifier that indicates a respective storage location of the corresponding artifact (The filesystem metadata for each disk block includes information that specifically identifies the location and enables the lookup of the disk block in a cloud file. For instance, the metadata may include one or more of the following: a CVA (cloud virtual address) that uniquely addresses the cloud file; the offset of the disk block in the cloud file, …To ensure data consistency, cloud controllers need to ensure that each cloud controller assigns unique CVAs that create non-overlapping cloud files. More specifically, the cloud controllers need to collectively manage the global address space for the distributed filesystem, see Davis et al., Para. 116-117);
generating and storing, by the processor, metadata for each of the artifacts in a metadata store, the metadata comprising at least the unique identifier for each of the artifacts (The filesystem metadata for each disk block includes information that specifically identifies the location and enables the lookup of the disk block in a cloud file. For instance, the metadata may include one or more of the following: a CVA (cloud virtual address) that uniquely addresses the cloud file; the offset of the disk block in the cloud file, …To ensure data consistency, cloud controllers need to ensure that each cloud controller assigns unique CVAs that create non-overlapping cloud files. More specifically, the cloud controllers need to collectively manage the global address space for the distributed filesystem, see Davis et al., Para. 116-117, the metadata for all of the files in the distributed system is typically maintained in every cloud controller, see Davis et al., Para. 118); 
migrating, by the processor, the one or more of the artifacts from a first one of the storage tiers to a second one of the storage tiers using first and second ones of the storage providers configured to interface with the first and second ones of the storage tiers, respectively, based on a result of the determination  (At some subsequent time, data that is no longer frequently accessed may be migrated into a cheaper lower-tier cloud storage provider (e.g., a cloud storage provider with higher latency and lower cost) and deleted from the first cloud storage provider, see Davis et al., Para. 204, migrating a cloud file to a different cloud storage provider and deleting the copy from the previous cloud storage provider involves some additional logistical operations and/or policies to ensure that cloud controllers can still access the cloud file as needed… (1) determine that a given cloud file should be migrated; (2) determine a new CVA for the cloud file at the new cloud storage provider; (3) upload the cloud file to the new cloud storage provider using the new CVA as the identifier; (4) upon receiving confirmation of receipt from the new cloud storage provider, update the metadata for all of the file blocks in the migrated cloud file to point to the new CVA, see Davis et al., Para. 207).
However, Davis et al. does not explicitly teach 
a timestamp corresponding to an ingest of the artifact, a number of times the artifact has been accessed, and an originating application of the artifact;
periodically and automatically applying, by the processor, one or more configurable expressions of a storage policy to the metadata to determine a circumstance for which one or more of the artifacts should be migrated.
Tevis et al. teaches 
an originating application of the artifact (source information such as the original primary data source (including server name, volume name, application name, and the like, see Tevis et al., Para. 33);
periodically and automatically applying one or more configurable expressions of a storage policy to the metadata to determine when one or more of the artifacts should be migrated (FIG. 6 illustrates a flowchart of operations to determine the selection score, in accordance with an embodiment of the invention. When performing the operations, they can occur continuously or periodically, see Tevis et al., Para. 41. The RVT 320 information described above are criteria used by the selection module 310 to determine a selection score, see Tevis et al., Para. 33, the selection module 310 analyzes the information regarding the data repositories and selects data repository-B 260b and data repository-C 260c to store data set B and data set C, see Tevis et al., Para. 36).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Davis et al., to have an originating application of the artifact; periodically and automatically applying one or more configurable expressions of a storage policy to the metadata to determine when one or more of the artifacts should be migrated, as taught by Tevis et al., to improve access to the data (Tevis et al., Para. 5).
Davis et al. as modified still does not explicitly teach
a timestamp corresponding to an ingest of the artifact, a number of times the artifact has been accessed.
However these differences are only found in the nonfunctional descriptive material and are not functionally involved in the steps recited. The “generating and storing, by the processor, metadata for each of the artifacts in a metadata store” will be would be performed the same regardless of the metadata. Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have the metadata comprising various of information because such data does not functionally relate to the steps in the claimed and because the subjective interpretation of the data does not patentably distinguish the claimed invention.

As to claim 5, Davis et al. as modified teaches determining whether one of the artifacts should be removed based on the application of the configurable expressions to the metadata for the one of the artifacts (FIG. 6 illustrates a flowchart of operations to determine the selection score, in accordance with an embodiment of the invention. When performing the operations, they can occur continuously or periodically, see Tevis et al., Para. 41. The RVT 320 information described above are criteria used by the selection module 310 to determine a selection score, see Tevis et al., Para. 33, the selection module 310 analyzes the information regarding the data repositories and selects data repository-B 260b and data repository-C 260c to store data set B and data set C, see Tevis et al., Para. 36), and based on a result of the further determination (At some subsequent time, data that is no longer frequently accessed may be migrated into a cheaper lower-tier cloud storage provider (e.g., a cloud storage provider with higher latency and lower cost) and deleted from the first cloud storage provider, see Davis et al., Para. 204): 
removing the one of the artifacts from one of the storage locations associated with one of the unique identifiers for the one of the artifacts in the metadata store (deleted from the first cloud storage provider, see Davis et al., Para. 204, migrating a cloud file to a different cloud storage provider and deleting the copy from the previous cloud storage provider involves some additional logistical operations and/or policies to ensure that cloud controllers can still access the cloud file as needed, see Davis et al., Para. 207); and 
updating the metadata store to reflect the removal of the one of the artifacts (upon receiving confirmation of receipt from the new cloud storage provider, update the metadata for all of the file blocks in the migrated cloud file to point to the new CVA, see Davis et al., Para. 207).

Referring to claim 7, Davis et al. teaches a storage management device, comprising memory (memory, see Davis et al., Para. 462) comprising programmed instructions stored thereon and one or more processors (processor, see Davis et al., Para. 467) configured to be capable of executing the stored programmed instructions, which recites the corresponding limitations as set forth in claim 1 above; therefore, it is rejected under the same subject matter.

Claim 11 is rejected under the same rationale as stated in the claim 5 rejection.

Referring to claim 13, Davis et al. teaches a non-transitory machine readable medium (memory, see Davis et al., Para. 462) having stored thereon instructions for automated artifact storage management comprising executable code which when executed by one or more processors, causes the one or more processors, which recites the corresponding limitations as set forth in claim 1 above; therefore, it is rejected under the same subject matter.

Claim 17 is rejected under the same rationale as stated in the claim 5 rejection.

Claims 2, 4, 8, 10, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (US Pub. No. 2014/0006465) in view of Tevis et al. (US Pub. No. 2011/0055293) as applied to claims 1, 5, 7, 11, 13 and 17 above, and in further view of Schroth et al. (US Pub. No. 2015/0205674).

As to claim 2, Davis et al. as modified does not explicitly teaches updating the metadata for the one or more of the artifacts to at least to replace one or more of the storage locations associated with the one or more of the artifacts with one or more new storage locations on the second one of the storage tiers, based on the result of the determination.
Schroth et al. teaches updating the metadata for the one or more of the artifacts to at least to replace one or more of the storage locations associated with the one or more of the artifacts with one or more new storage locations on the second one of the storage tiers, based on the result of the determination (When files are redistributed based on the access frequency determined by the example rebalancer 304, files moved to the relatively faster storage servers (e.g., storage server 306(1)) are indexed by the corresponding locator database (e.g., locator database 308 (1)), and the corresponding catalog entries are updated to include metadata associated with the locations of files moved to the relatively faster storage server, see Schroth et al., Para. 35).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Davis et al. as modified, to have updating the metadata for the one or more of the artifacts to at least to replace one or more of the storage locations associated with the one or more of the artifacts with one or more new storage locations on the second one of the storage tiers, based on the result of the determination, as taught by Schroth et al., to efficiently restore a file ( or files) from backup data (Schroth et al., Para. 1).

As to claim 4, Davis et al. as modified teaches
receiving a request from one of the applications to retrieve one of the artifacts, the request comprising one of the unique identifiers (client 4008 performs a lookup operation to find a local file server, and is provided with the address of cloud controller 4004. Client 4008 then sends cloud controller 4004 a request that includes the path for a desired file, /cloudfs/users/cl/file1 (operation 1). Cloud controller 4004, upon receiving this request, determines an appropriate path of action using a set of cached filesystem mappings and state information for the distributed filesystem, see Davis et al., Para. 417);
identifying one of the storage using the one of the unique identifiers (Cloud controller 4004, upon receiving this request, determines an appropriate path of action using a set of cached filesystem mappings and state information for the distributed filesystem, see Davis et al., Para. 417).
retrieving the one of the artifacts from the one of the storage locations (retrieve the requested data from its cache and/or cloud storage system. see Davis et al., Para. 417); and 
updating the metadata corresponding to the one of the artifacts at least to include a timestamp (determining changes based on the timestamps for files, see Davis et al., Para. 446) of the retrieval of the one of the artifacts (during the operation of the computing system, the RVT 320 information continually updates. For example, in one embodiment, the data protection application 215 can continuously update the RVT 320 during each data operation. In another embodiment, the data protection application 215 can update the RVT 320 when a new data repository, repository volume 230, or repository file system 240 is introduced to the data protection system 110, see Tevis et al., Para. 30).
However, Davis et al. as modified does not explicitly teach
identifying one of the storage locations on one of the storage tiers based on a lookup in the metadata store. 
Schroth et al. teaches 
identifying one of the storage locations on one of the storage tiers based on a lookup in the metadata store (At block 604, the example cataloger 218 (FIG. 2) determines which storage server (e.g., the storage servers 306(1)-306(M)) stores the file. For example, the cataloger 218 scans metadata stored in the source model database 302 (FIG. 3) indicating the locator database corresponding to the storage server storing the queried file, see Schroth et al., Para. 48).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Davis et al. as modified, to have identifying one of the storage locations on one of the storage tiers based on a lookup in the metadata store, as taught by Schroth et al., to enhance data queries (Schroth et al., Abstract).
Claim 8 is rejected under the same rationale as stated in the claim 2 rejection.

Claim 10 is rejected under the same rationale as stated in the claim 4 rejection.

Claim 14 is rejected under the same rationale as stated in the claim 2 rejection.

Claim 16 is rejected under the same rationale as stated in the claim 4 rejection.

Claims 3, 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (US Pub. No. 2014/0006465) in view of Tevis et al. (US Pub. No. 2011/0055293) as applied to claims 1, 5, 7, 11, 13 and 17 above, and in further view of Marar et al. (U.S. Pat. Pub. 2014/0136654).

As to claim 3, Davis et al. as modified does not explicitly teach receiving requests, from the applications and via one or more representation state transfer (REST) application programming interfaces (APIs), to store the artifacts; and returning one of the unique identifiers in response to each of the requests.
However, Marar et al. teaches receiving requests, from the applications and via one or more representation state transfer (REST) application programming interfaces (APIs), to store the artifacts; and returning one of the unique identifiers in response to each of the requests (The mobile app executable is the platform specific (e.g., iPhone) mobile app installable The mobile app executable is transmitted to the REST API 120 as art octet data stream in a zipped format. The REST API 120 converts the mobile app executable to binary at 125, and then transmits it to an interface 135 of a backend 130…The URL is transmitted back to the user interface 110 at 160 via the REST API 120.see Marar et al., FIG. 1, Para. 11-12).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Davis et al. as modified, to have receiving requests, from the applications and via one or more representation state transfer (REST) application programming interfaces (APIs), to store the artifacts; and returning one of the unique identifiers in response to each of the requests, as taught by Marar et al., to have effective at achieving an over-the-air upload (Marar et al., Para. 2).

Claim 9 is rejected under the same rationale as stated in the claim 3 rejection.

Claim 15 is rejected under the same rationale as stated in the claim 3 rejection.

Claims 6, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (US Pub. No. 2014/0006465) in view of Tevis et al. (US Pub. No. 2011/0055293) as applied to claims 1, 5, 7, 11, 13 and 17 above, and in further view of Curtis-Maury et al. (U.S. Pat. Pub. 2017/0185304).

As to claim 6, Davis et al. teaches
the pattern-based analysis being performed in order to determine that a particular artifact has a low likelihood of being retrieved after a threshold storage duration be elapsed (the cloud storage system may be configured to track how often each given cloud file is accessed; the cloud controller that created a drive file may also check this access log to determine data that is no longer frequently used. Note that the above scenarios keep a cloud file in the higher tier cloud storage system if any of its blocks are still being actively used. In other scenarios, such decisions may be more complex (e.g., migration choices may also be affected by user-defined locality policies and/or cost-performance trade-offs), see Davis et al., Para. 206).
However, Davis et al. as modified does not explicitly teach
automatically updating one or more of the configurable expressions of the storage policy based on at least one of utilization or movement of the artifacts according to a pattern-based analysis of the metadata for the artifacts.
However, Curtis-Maury et al. teaches automatically updating one or more of the configurable expressions of the storage policy based on at least one of utilization or movement of the artifacts according to a pattern-based analysis of the metadata for the artifacts (If the system anticipates that parallelism can be increased by changing the number (up or down) of one or more partition types (coarse partition or fine partition , for example) based on the data access patterns present in the workload (for example pattern of access made to different objects mapped to different partition types), see Curtis-Maury et al., Para. 49).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Davis et al. as modified, to have automatically updating one or more of the configurable expressions of the storage policy based on at least one of utilization or movement of the artifacts according to a pattern-based analysis of the metadata for the artifacts, as taught by Curtis-Maury et al., to improve performance (Curtis-Maury et al., Para. 49).

Claim 12 is rejected under the same rationale as stated in the claim 6 rejection.

Claim 18 is rejected under the same rationale as stated in the claim 6 rejection.

Response to Argument
	Applicant’s remarks filed on 6/22/2022 with respect to claims 1, 7 and 13 have been considered but they are not persuasive. 
Please referring to the rejection/objection above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAU SHYA MENG whose telephone number is (571)270-1634.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAU SHYA MENG/             Primary Examiner, Art Unit 2168